Mr. Justice Soott delivered the opinion of the Court: A writ of error was sued out from the Appellate Court for the Third District, to reverse a judgment which Maria Peterson had, at the November term, 1883, of the circuit court of Mason county, recovered against the Wabash, St. Louis and Pacific Bailway Company. The writ was made returnable to the November term, 1884, of the Appellate Court. At that term .of court defendant in error appeared and pleaded a plea in bar of the writ. After the formal beginning the plea continued : “On November 9, 1883, plaintiff in error prosecuted an appeal to this court from the identical judgment of the court below, mentioned in the proceedings in this case, and assigned on the record the same errors assigned in this case ; and said appeal, upon the errors therein assigned, came on to be heard in this court at the May term, 1884, * *' * and such proceedings were had on said appeal that on the 3d day of July, 1884, it was considered by this court that neither in said record and proceedings, nor in the rendition of said decision of the court below, was there any error, and that said judgment be affirmed notwithstanding the matters therein assigned for error, and that said appellee therein recover of appellant therein, costs, as by the record in said appeal case ■will now appear, which said judgment of this court is in full force, and not reversed. All of which defendant is ready to verify. ” A demurrer interposed to this plea was by the court overruled. Afterwards plaintiff in error replied, first, nul tiel record; and second, by four special replications, in which, in substance, it was averred that the merits of the controversy between the parties were not heard and determined by the Appellate Court, on the appeal, on account of the misprision, omission and default of the clerk of the circuit court, in this, that in making up the transcript of the proceedings had in the circuit court, to be submitted to the Appellate Court, such clerk failed and omitted to transcribe the bill of exceptions, which was a part of the record, into the transcript made, by reason whereof the record of the proceedings now presented to the court was not before the Appellate Court, and that such court could not and did not, on such appeal, decide upon and determine the errors herein assigned. There was no error in the decision of the Appellate Court in overruling the demurrer to the pleas filed by defendant in error in that court. Conceding the facts alleged in the plea to be true, as the demurrer admits them to be, they constitute a complete bar to the present suit. Nor was there any error in sustaining the demurrer to the four special replications. The matters alleged can not be proved as an answer to the plea of defendant in error. It has often been decided by this court, that whatever has been decided on one writ of error can not be reexamined on a subsequent writ of error brought on the same record. Other courts' have declared the same doctrine. (Chaffin v. Taylor, 116 U. S. 567.) Conceding it to be true, as alleged in the plea, the identical errors assigned on the record in this suit were assigned on the same record on a former appeal, and the judgment was then affirmed in all things, notwithstanding the - errors then assigned, it is obvious that decision is res judicata, and the same errors can not be reexamined in this suit. It can not be shown by oral testimony the court did not determine the ease on its merits, when it appears from the record of its judgment the court did so determine the case. It is but stating a doctrine well understood, that the record of a court can never be contradicted, varied or explained by evidence beyond or outside of the record itself. A contrary rule might be disastrous in its results. A record imports verity, and the rule is, it must be tried and construed by itself. (Harris v. Lester, 80 Ill. 307.) All that these replications contained that was proper to be proved on the trial, could be given in evidence under the replication of nul tiel record. Issue having been joined on the replication of nul tiel record, the cause was submitted to the court for trial, and the court found the issue “for defendant in error, and that plaintiff in error be barred of its suit,” and rendered final judgment against plaintiff in error for costs, and awarded execution for the collection of the same. Nothing appears in this record to show what evidence was introduced in the Appellate Court on the issue formed, and it will be presumed, in favor of the action of the court, the evidence that was introduced warranted it in finding the issues for defendant in error, as was done. Indulging, as the rule is, every reasonable presumption in favor of the regularity of the proceedings in the Appellate Court, where nothing to the contrary appears, the judgment of that court will be affirmed. Judgment affirmed.